     Case 2:20-cv-01824-RFB-VCF Document 18 Filed 07/21/21 Page 1 of 3



 1   NICHOLAS M. WAJDA
     Nevada State Bar No: 11480
 2   Law Offices of Nicholas M. Wajda, Esq.
 3   871 Coronado Center Drive, Ste. 200
     Henderson, NV 89052
 4   Telephone: (702) 900-6339
     Email Address: nick@wajdalawgroup.com
 5   Counsel for Plaintiff
 6

 7                                 UNITED STATES DISTRICT COURT

 8                                        DISTRICT OF NEVADA

 9                                                             Case No. 2:20-cv-01824-RFB-VCF
      RAY D. STOLLER,
10
                                                               STIPULATION OF DISMISSAL WITH
                          Plaintiff,                           PREJUDICE
11

12            v.
      MIDLAND CREDIT MANAGEMENT, INC.,
13

14                        Defendant.

15
            IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff, Ray D. Stoller,
16
     and Defendant, Midland Credit Management, Inc., through their respective counsel and pursuant to
17
     Federal Rule of Civil Procedure 41, that the above-captioned case be dismissed with prejudice. Each
18
     party shall bear its own costs and attorneys’ fees.
19
     Dated: July 16, 2021                                       Respectfully submitted,
20
     /s/ Nicholas M. Wajda                                      /s/ John M. Naylor (with consent)
21   Nicholas M. Wajda, Esq.                                    John M. Naylor
     Nevada State Bar No: 11480                                 Nevada Bar No. 5435
22   Law Offices of Nicholas M. Wajda, Esq.                     NAYLOR & BRASTER
     871 Coronado Center Drive, Ste. 200                        1050 Indigo Drive, Suite 200
23   Henderson, NV 89052                                        Las Vegas, NV 89145
     Telephone: (702) 900-6339                                  (T) (702) 420-7000
24   Email Address: nick@wajdalawgroup.com                      (F) (702) 420-7001
     Counsel for Plaintiff                                      jnaylor@nblawnv.com
25                                                              Counsel for Defendant
26

27

28
                                                           1
     Case 2:20-cv-01824-RFB-VCF Document 18 Filed 07/21/21 Page 2 of 3



 1                                   CERTIFICATE OF SERVICE
 2          I, the undersigned, hereby certify that on July 16, 2021, a true and correct copy of the above
 3   and foregoing document was filed with the Court via CM/ECF and served on all parties requesting

 4   electronic notification.

 5                                                                        s/ Nicholas M. Wajda
                                                                          Nicholas M. Wajda, Esq.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
     Case 2:20-cv-01824-RFB-VCF Document 18 Filed 07/21/21 Page 3 of 3



 1   NICHOLAS M. WAJDA
     Nevada State Bar No: 11480
 2   Law Offices of Nicholas M. Wajda, Esq.
 3   871 Coronado Center Drive, Ste. 200
     Henderson, NV 89052
 4   Telephone: (702) 900-6339
     Email Address: nick@wajdalawgroup.com
 5   Counsel for Plaintiff
 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9

10                                                        Case No. 2:20-cv-01824-RFB-VCF
      RAY D. STOLLER,
11                                                        PROPOSED ORDER ON STIPULATION
                         Plaintiff,                       OF DISMISSAL WITH PREJUDICE
12
             v.
13
      MIDLAND CREDIT MANAGEMENT, INC.,
14
                         Defendant.
15

16
            Plaintiff, Ray D. Stoller, and Defendant, Midland Credit Management, Inc., through
17
     counsel, having filed their Stipulation of Dismissal with Prejudice, and this Court having reviewed
18
     the same, hereby ORDERED:
19

20      1. The stipulation is approved. The case is dismissed with prejudice with each party to bear its

21   own costs and attorneys’ fees.
22

23
     Dated: _____________________
              July 21, 2021.                               ______________________________
24                                                         Judge, United States District Court
25

26

27

28
                                                      1
